Citation Nr: 0944218	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include dizziness and memory loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2001 to August 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that denied the Veteran's claims.  

The Board notes that in April 2008, the Veteran withdrew his 
request for a hearing and requested that the Board proceed in 
adjudicating the claim based on the evidence of record.

Because the RO granted service connection for vision loss in 
May 2006, the Board has recharacterized the issue on appeal 
as entitlement to service connection for residuals of a head 
injury, to include dizziness and memory loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board notes that 
additional development is necessary in order to adjudicate 
the claim.

In this regard, the Veteran has complained of memory loss and 
dizziness since he suffered head trauma during service.  
Specifically, the Veteran reported that in 2001 he was 
treated for injuries to the face after being hit in the head 
with a metal pole.  In 2002, he reported being hit in the 
head by a door while wearing night vision goggles, and, in 
November 2002, he reported being involved in a motor vehicle 
accident during which he hit his head and lost consciousness 
for a short while.  

A review of the service records shows treatment for a head 
injury sustained in a motor vehicle accident in November 
2002.  The treatment records note that the Veteran reported 
hitting the right side of the head during the accident, when 
the vehicle rolled over.  A November 2002 emergency room 
record noted no evidence of head trauma.  In a November 2002 
treatment record, the Veteran complained of headaches 
accompanied by occasional dizziness since the time of the 
motor vehicle accident.  The Veteran reported hitting his 
head during the accident and that he was unconscious for a 
short period of time.  The examiner noted that the Veteran 
was generally sore from the accident, but rendered no 
diagnosis with regard to the Veteran's complaints.  The Board 
notes that only a portion of the Veteran's original service 
records were obtained and only treatment records for from the 
reported motor vehicle accident are associated with the 
claims file.  See April 2007 VA memorandum.

In cases where the Veteran's service treatment records are 
unavailable through no fault of his own, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Where service treatment records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence."  Smith v. Derwinski, 2 Vet. App. 
147, 148 (1992).  The Veteran should be informed of secondary 
sources that can be used to substantiate his claim.  

An October 2005 VA treatment record indicates the Veteran 
complained of headaches with dizziness and had a history of 
concussion in the past but had had no head scans.  The 
examiner noted that a CT scan would be ordered.  However, 
there is no evidence that a CT scan was performed at that 
time.  

In December 2005, the Veteran was afforded what is 
characterized in the record as a VA neurological examination.  
The examiner essentially conducted a psychological 
evaluation, and provided a lengthy recitation regarding the 
Veteran's reported memory loss and other psychological 
complaints.  However, she strongly recommended a neurology 
appointment to address the Veteran's complaints of dizziness 
due to head trauma in service.  However, the Board notes that 
there is no evidence of a neurological follow-up examination 
regarding the Veteran's dizziness.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the Board finds that a VA neurological 
examination is necessary in order to determine whether the 
Veteran currently suffers from dizziness due to head trauma 
in service.  Therefore, this case presents certain medical 
questions which cannot be answered by the Board.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions must be 
addressed by an appropriately qualified specialist.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  Thus a VA medical opinion is necessary in order 
to adjudicate the claim. 

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of secondary 
sources that can be used to substantiate 
his claim of entitlement to service 
connection for residuals of a head 
injury.  

2.  The RO/AMC should schedule the 
Veteran for VA neurological examination 
for the purpose of determining whether 
the Veteran's reported dizziness is 
related to head trauma sustained in 
service.  The Veteran's VA claims folder, 
including a copy of this remand, must be 
made available to the examiner.  After 
reviewing the complete evidence of 
record, the examiner should either 
diagnose a neurological disorder 
(dizziness) or rule it out as a 
diagnosis.  Any diagnostic testing deemed 
to be necessary by the examiner should be 
accomplished.  If the examiner determines 
that the Veteran suffers from a 
neurological disorder, he/she should 
state whether it is at least as likely as 
not (e.g. a 50/50 probability) that the 
identified disorder is related to 
service, specifically to a head trauma in 
service.  

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  A complete 
rationale for all opinions expressed 
should be included in the examination 
report.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

